Citation Nr: 1047828	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for neurological disorder, to 
include as secondary to herbicide exposure.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In October 2008, the Board remanded this matter to the RO for 
further development, including:  a letter to the Veteran 
providing him with notice, pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as to the evidence required to reopen his claims 
of service connection for his neurological and back disabilities 
and notice as to the evidence generally necessary to substantiate  
claims of service connection; efforts to obtain the Veteran's 
medical treatment records from the Social Security 
administration; making efforts to obtain from the Veteran the 
full address information for Dr. P.K.M. of the University of 
Rochester Medical Center and Strong Memorial Hospital and 
obtaining all treatment records from Dr. Maurer; obtaining the 
Veteran's service personnel records; and readjudicating the 
Veteran's claims.  The Board is satisfied that the action 
directed in its October 2008 remand have been met with 
compliance, and is prepared to proceed with appellate 
consideration of the issues framed above.


FINDINGS OF FACT

1.  A July 1998 rating decision issued by the RO denied the 
Veteran's claims of service connection for service connection for 
a neurological disorder, to include as secondary to herbicide 
exposure and of service connection for a back disorder; notice of 
the decision was mailed to the Veteran in August 1998; and the 
Veteran did not file a subsequent appeal.

2.  The evidence associated with the claims file subsequent to 
the RO's July 1998 rating decision, when considered with previous 
evidence of record, does not relate to the factual questions of 
whether the Veteran's claimed neurological disorder was incurred 
as a result of herbicide exposure or is related to his active 
duty service, and whether the Veteran's claimed back disorder was 
first incurred in or was aggravated by his active duty service, 
or was first manifest within one year from his discharge from 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
claim for service connection for a neurological disorder, to 
include as secondary to herbicide exposure.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2010).

2.  New and material evidence has not been received to reopen a 
claim for service connection for a low back disorder.  38 
U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

A.  Concerning Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era (beginning on January 9, 1962 and ending on May 
7, 1975) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 3.307(a)(6)(iii).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Also, certain chronic diseases, including cardiovascular-renal 
diseases such as arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

B.  Concerning Reopening of Claims for New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's request to reopen 
his claims of service connection was received after August 29, 
2001, "new and material evidence" means evidence not previously 
submitted to agency decisionmakers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate the 
claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

II.  Analysis

New and material evidence, in support of either the Veteran's 
claim for service connection for a neurological disorder, to 
include as secondary to herbicide exposure or his claim of 
service connection for a back disorder, has not been received.  
Hence, the Board declines to reopen either of those service 
connection claims.

The Veteran initially sought service connection for his claimed 
neurological disorder and back disorder in an October 1996 claim.  
Both claims for service connection were denied by the RO in a 
July 1998 rating decision.

With regard to the Veteran's service connection claim for 
neurological disorder, the RO appears to have conceded in its 
July 1998 rating decision that the Veteran was exposed to Agent 
Orange during his active duty service.  It also held, however, 
that the Veteran's claimed neurological disability (that he was 
paralyzed as a result of a poisonous insect bite) is not entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e).  In 
its analysis, the RO also held that service treatment records did 
not reveal any in-service treatment or complaints of neurological 
residuals from an insect bite.  The RO further notes that post-
service treatment records through 1996 did not reveal a current 
neurological disability.  Hence, the RO's denial of the Veteran's 
neurological service connection claim appears to be based upon 
the absence of evidence showing a current disability and/or a 
nexus relationship between a current neurological disability and 
his active duty service.  With respect to the Veteran's claim for 
service connection for a claimed back disorder, the RO 
acknowledges that post-service treatment records demonstrated 
that the Veteran has a current back disability.  It held, 
however, that the evidence of record at that time once again did 
not establish a nexus relationship between the Veteran's back 
disability and his active duty service.  In that regard, the RO 
noted that the evidence in the claims file did not show a back 
disability until 27 years after the Veteran's discharge from 
service.  The RO also cited treatment records which reflect that 
the Veteran had reported that he was involved in a motor vehicle 
accident and that his back problems began in 1969, six months 
after his reported motor vehicle accident.  The RO also cited 
reports from the Veteran that he believed that heavy lifting from 
his job after service may have contributed to his back problem.

The Veteran did not appeal the RO's July 1998 decision.  Under 
38 U.S.C.A. § 7104, the RO's July 1998 rating decision is final 
and neither service connection issue addressed by that rating 
decision may be reopened absent new and material evidence.

In March 2004, the Veteran requested that VA readjudicate his 
July 1998 rating decision.  Hence, the Veteran appears to be 
requesting that VA reopen his service connection claims for 
peripheral neuropathy due to neurological problems secondary to 
herbicide exposure and for a back disorder.  The question for the 
Board now is whether new and material evidence in support of the 
Veteran's claims has been received since the July 1998 rating 
decision.

In support of his request to reopen both claims, the Veteran has 
provided additional private treatment records from Dr. A.R. and 
Dr. T.S. which relate to treatment from June 1995 to May 2004, VA 
treatment records which pertain to treatment from September 2004 
to March 2005, and personal statements provided in April 2004 and 
September 2007.  Pursuant to the Board's October 2008 remand, VA 
has also obtained the Veteran's social security records which 
include treatment records from Dr. P.K.M. from 2000 to 2003.  
Also in accordance with the Board's remand, VA has obtained the 
Veteran's service personnel records.  These records are new, in 
the sense that they were not incorporated into the claims file 
and were thus not considered at the time of the July 1998 rating 
decision.

In his April 2004 statement, the Veteran reports numbness in his 
head, hands, legs, and feet.  He states that he received 
treatment in Bien Hoa, Vietnam.
The newly submitted treatment records from Dr. A.R. and Dr. T.S. 
document complaints of chronic low back pain.  A July 2000 record 
from Dr. A.R. reflects the diagnosis of chronic low back pain due 
to degenerative disc disease.  In April 2001, the Veteran 
reported that his chronic low back pain was accompanied by 
tingling into his legs.  Multiple radiological studies of the low 
back and neck from 2001 to 2003 revealed multilevel lumbar 
degenerative changes with spondylosis, stenosis, and narrowing of 
the central disc canal.  These records, however, do not reflect 
any opinions as to etiology of the Veteran's low back disorder 
with accompanying numbness and tingling.  Similarly, those 
treatment records do not provide any diagnoses of a neurological 
disorder that is secondary to in-service herbicide exposure or to 
any other injury incurred during service.

Social security records are largely duplicative of the private 
treatment records obtained from Dr. A.R. and Dr. T.S.  However, 
treatment records of Dr. P.K.M. from 2000 to 2003 are new and 
show that the Veteran was treated for radicular complaints in his 
upper and lower extremities which appeared to stem from 
disabilities in his cervical and lumbar spine.  These records 
show that the veteran underwent multiple cervical and lumbar 
laminectomies from 2000 to 2003, which confirmed severe stenosis 
and nerve root compression in the cervical and lumbar spines.  
Nonetheless, the treatment records from Dr. P.K.M. also do not 
reveal any opinions relating the Veteran's back disability to his 
active duty service.  In relation to the Veteran's neurological 
complaints, Dr. P.K.M. diagnosed the Veteran's numbness and 
tingling in his upper and lower extremities as being radicular in 
nature and secondary to the disorders in his cervical and lumbar 
spine.  He does not, however, relate those symptoms to herbicide 
exposure or any other injury incurred by the Veteran during 
service.

In his September 2007 statement, the Veteran reports that he has 
experienced ongoing problems since Vietnam.  Attached to his 
statement, the Veteran also provided service treatment records 
which show treatment in August 1967 for headaches, fever, 
myalgia, and cervical tenderness.  These records are duplicative 
in that they were already of record at the time of the RO's July 
1998 rating decision.

Based upon the foregoing, new and material evidence has not been 
received to reopen either the Veteran's claim of service 
connection for a neurological disorder, to include as secondary 
to herbicide exposure or his claim of service connection for a 
back disorder.  In summary, the Veteran has submitted new 
evidence in support of his application to reopen his claims for 
service connection, but this evidence fails to establish an in-
service etiology for either disorder.  As such, this evidence 
does not raise a reasonable possibility of substantiating the 
Veteran's claim and is not "material" as defined in 38 C.F.R. § 
3.156(c).  Accordingly, the Veteran's claims are not reopened, 
and the appeal is denied as to both issues.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) 
has also held that, in the context of a claim to reopen on the 
basis of new and material evidence, VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information that 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The claims were most recently readjudicated in a 
June 2009 Supplemental Statement of the Case, and this course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, a letter which was purported to fulfill the notice 
requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran 
in April 2004.  That letter, however, did not provide notice to 
the Veteran in accordance with Kent v. Nicholson.  Moreover, the 
Board observes that the April 2004 letter does not provide notice 
that a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, in its October 2008 remand, the Board 
directed that the Veteran be provided new notice to address these 
deficiencies.  In December 2008, corrective notice, which is 
fully compliant with the notice requirements outlined above, was 
provided to the Veteran.  After the Veteran was provided a 
reasonable opportunity to respond to the corrective December 2008 
letter, the Veteran's claims were readjudicated in a March 2010 
supplemental statement of the case, thereby fulfilling VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision. The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
In this regard, the Board notes that although efforts were made 
by the RO to contact the veteran to determine the address for Dr. 
P.K.M., the Veteran did not provide a response.  Nonetheless, the 
Board observes that the treatment records for Dr. P.K.M. were 
obtained as part of the Veteran's social security records.  
Moreover, as the Veteran's claims are being denied on the bases 
that no new and material evidence has been received to reopen 
previously denied claims, VA has no duty in this instance to 
afford the Veteran a VA examination addressing those claims. 38 
C.F.R. § 3.159(c)(4)(iii).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

New and material evidence has not been received to reopen a claim 
of service connection for neurological disorder, to include as 
secondary to herbicide exposure.

New and material evidence has not been received to reopen a claim 
for service connection for a low back disorder.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


